
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1

FIRST AMENDMENT TO
STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE—NET


        THIS FIRST AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT
LEASE—NET ("First Amendment") is made and entered into as of October 23, 2002 by
and between RESEARCH VENTURE, LLC, a California limited liability company
("Lessor") and SSP SOLUTIONS, INC., a Delaware corporation formerly known as
"Litronic Inc." ("Lessee"), with reference to the following:

RECITALS

A.Lessor and Lessee entered into that certain Standard Industrial/Commercial
Single Tenant Lease—Net (the "Lease") dated as of February 13, 2001, for the
leasing by Lessee from Lessor of certain real property more particularly
described in the Lease and now commonly known as 9012 Research Drive, Irvine,
California (the "Premises"). Unless otherwise defined herein, capitalized terms
used in this First Amendment shall have the same meanings as given them in the
Lease.

B.The Commencement Date of the Lease was January 16, 2002, and initial Base Rent
was $73,383.00 per month. Lessee took occupancy of the Premises on or before the
Commencement Date.

C.In connection with a settlement of various claims of Lessor against Lessee
arising out of the Lease, Lessor and Lessee now desire to reaffirm the Lease and
to modify certain terms and provisions thereof as expressly set forth in this
First Amendment.

        NOW, THEREFORE, in consideration of the foregoing Recitals, the
agreements hereinafter set forth, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged, Lessor and Lessee
hereby agree as follows:

        1.    The Lease is reinstated, reaffirmed and restated herein in its
entirety as if set forth in full, as a leasing of the Premises by Lessor to
Lessee on the terms, provisions and conditions set forth in the Lease, as
modified by this First Amendment. The Parties hereby acknowledge and agree that
for all purposes, the Lease shall be deemed to be a legal, valid, binding and
enforceable contract and agreement between them with respect to the leasing of
the Premises.

        2.    Notwithstanding the reaffirmation of the Lease as set forth in
Paragraph 1 hereof, the Lease shall be deemed modified as follows:

        (a)  Without the prior written consent of Lessor, which Lessor may
withhold in its sole discretion, Lessee shall forego further occupancy of the
Premises, and Lessor shall defer the further payment of Base Rent under the
Lease, until December 18, 2002. From and after December 19, 2002, Lessee shall
have full and complete occupancy rights of the Premises in accordance with the
Lease, and Lessor shall be entitled to the payment and collection of all Rent
under the Lease as modified by this First Amendment.

        (b)  Notwithstanding the provisions of Paragraph 1.5 or Paragraph 4.1 of
the Lease, for the period commencing as of December 19, 2002 and ending on
December 18, 2004, Base Rent shall be reduced to the amount of $55,000.00 per
month. Such Base Rent shall be payable as follows: Lessee shall pay to Lessor
each month without offset or deduction (except for offset or deduction of
amounts of Base Rent included in any judgment obtained by Lessor pursuant to the
terms of a stipulation for entry of judgment being entered into between Lessor
and Lessee on or about the date of this First Amendment, to the extent such
amounts of Base Rent have actually been collected by Lessor pursuant to the
judgment) cash in the amount of $40,000.00, plus either (i) additional cash in
the amount of $15,000.00, or (ii) at Lessee's option, an equal amount in shares
of the common stock of Lessee, valued at the higher of (A) $1.30 per share, or
(B) the arithmetic mean of the closing sale prices of a share of the common
stock of Lessee for the 30-day period ending on the fifth day prior to the
Conversion Date (as defined in that certain Subordinated Convertible Promissory
issued on or about the date of this First Amendment by

--------------------------------------------------------------------------------




Lessee in favor of Lessor). For the months of December 2002 and December 2004,
such amounts shall be prorated based on a 30-day month. In this regard, Base
Rent for December 2002, shall be payable no later than December 16, 2002. Base
Rent for the remainder of the twenty-four month period ending December 18, 2004
shall be due on the first (1st) day of each calendar month commencing January 1,
2003. Commencing on December 19, 2004, and thereafter for the balance of the
Term, Base Rent shall be increased to the amount as set forth in Paragraph 1.5
of the Lease and as increased pursuant to Paragraph 4.1 of the Lease, payable
all in cash each month in the manner set forth in Paragraph 4 of the Lease (with
payment for any partial month prorated based on a 30-day month).

        3.    Lessor and Lessee acknowledge and agree that (i) Lessee has no
further rights under Paragraph 2.2 of the Lease, (ii) Lessee has fully performed
its "due diligence" and investigations under Paragraphs 2.4 and 2.6 of the Lease
and reaffirms all of the provisions of and its agreements and waivers under
Paragraphs 2.4 and 2.6 of the Lease, (iii) Lessor has completed the Improvements
pursuant to the Work Letter attached to the Lease, Lessee has accepted the
Improvements as so completed as to Lessor but reserves its rights under
Paragraph 9 of the Work Letter, and Lessor shall have no further obligations to
construct any alterations, additions or improvements to the Premises, and
(iv) the contingency set forth in Paragraph 2.7 of the Lease has been satisfied
and is of no further force or effect.

        4.    Except as amended and modified by this First Amendment, the terms
and provisions of the Lease are hereby ratified and affirmed in all respects by
Lessor and Lessee and are confirmed to be binding and controlling upon the
Parties.

        IN WITNESS WHEREOF, the Parties have executed this First Amendment as of
the date set forth above.

"LESSOR"   "LESSEE"
RESEARCH VENTURE, LLC,
a California limited liability company
 
SSP SOLUTIONS, a Delaware corporation
formerly known as "Litronic Inc."
By:
/s/  JACK J. KESSLER      

--------------------------------------------------------------------------------


 
By:
/s/  THOMAS SCHIFF      

--------------------------------------------------------------------------------

  Its: Managing Member     Its: CFO              

2

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO STANDARD INDUSTRIAL/COMMERCIAL SINGLE-TENANT LEASE—NET
